I concur in the result for two reasons: (1) For all practical purposes, the bond presented was not executed by sureties at all, since Fisher Flouring Mills Company is in effect the owner of, and in fact controls, the warehouse companies. There is such an identity of interest among the three companies that the corporate identities should be disregarded. (2) In any event, where a bond is executed by a corporation, as surety, when it has no specific power to act as such, it certainly is not incumbent upon the officers of the state to ascertain whether the *Page 570 
bond is good, on the theory that it is executed in furtherance of the corporation's business. The rejection of a bond executed by such a corporation as surety is within the discretionary powers vested in the director of agriculture and the Attorney General.
BEALS, J., concurs with BLAKE, J.